Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 18, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  140241                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ALESIA HARRIS, Personal Representative of                                                               Brian K. Zahra,
  the Estate of Henry J. Harris, Deceased,                                                                           Justices
                Plaintiff-Appellant,
  v                                                                SC: 140241
                                                                   COA: 285426
                                                                   WCAC: 06-000256
  GENERAL MOTORS CORPORATION,
           Defendant-Appellee.

  _________________________________________/

         On March 10, 2011, the Court heard oral argument on the application for leave to
  appeal the November 24, 2009 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 18, 2011                      _________________________________________
           0315                                                               Clerk